

Exhibit 10.1
AMENDED AND RESTATED COMMERCEHUB, INC.
2016 OMNIBUS INCENTIVE PLAN
ARTICLE I
PURPOSE OF PLAN; EFFECTIVE DATE
1.1    Purpose. The purpose of the Plan is to promote the success of the Company
by providing a method whereby (i)  eligible officers and employees of the
Company and its Subsidiaries, (ii) directors and independent contractors, and
(iii) employees of Liberty Media Corporation or Liberty Interactive Corporation,
in each case, providing services to the Company and its Subsidiaries, may be
awarded additional remuneration for services rendered and may be encouraged to
invest in capital stock of the Company, thereby increasing their proprietary
interest in the Company’s businesses, encouraging them to remain in the employ
or service of the Company or its Subsidiaries, and increasing their personal
interest in the continued success and progress of the Company and its
Subsidiaries. The Plan is also intended to aid in (i) attracting Persons of
exceptional ability to become officers and employees of the Company and its
Subsidiaries and (ii) inducing directors, independent contractors, or employees
of Liberty Media Corporation or Liberty Interactive Corporation to agree to
provide services to the Company and its Subsidiaries. The purposes of the
amendment and restatement of the Plan as of the Amendment Date (as defined
below) is to permit the delegation of the powers and authority of the Committee
hereunder, subject to applicable law, to one or more committees and/or officers
of the Company that have been approved for such delegation by the Board.
1.2    Effective Date. The Plan shall be effective as of July 22, 2016 (the
“Effective Date”) and shall be amended and restated effective as of October 13,
2016 (the “Amendment Date”).
ARTICLE II

DEFINITIONS
2.1    Certain Defined Terms. Capitalized terms not defined elsewhere in the
Plan shall have the following meanings (whether used in the singular or plural):
“Account” has the meaning ascribed thereto in Section 8.2.
“Affiliate” of the Company means any corporation, partnership or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.
“Agreement” means a stock option agreement, stock appreciation rights agreement,
restricted shares agreement, restricted stock units agreement, cash award
agreement or an


1

--------------------------------------------------------------------------------




agreement evidencing more than one type of Award, specified in Section 10.6, as
any such Agreement may be supplemented or amended from time to time.
“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the stockholders of the
Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities, or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the Common Stock of, and voting power with respect to, the
surviving corporation immediately after such transaction, (ii) any merger,
consolidation or binding share exchange to which the Company is a party as a
result of which the Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors immediately following such merger, consolidation or
binding share exchange, (iii) the adoption of any plan or proposal for the
liquidation or dissolution of the Company, or (iv) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company.
“Award” means a grant of Options, SARs, Restricted Shares, Restricted Stock
Units, Performance Awards, Cash Awards and/or cash amounts under the Plan.
“Board” means the Board of Directors of the Company.
“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.
“Cash Award” means an Award made pursuant to Section 9.1 of the Plan to a Holder
that is paid solely on account of the attainment of one or more Performance
Objectives that have been pre-established by the Committee.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto. Reference to any specific Code
section shall include any successor section.
“Committee” means the committee of the Board appointed pursuant to Section 3.1
to administer the Plan.
“Common Stock” means each or any (as the context may require) series of the
Company’s common stock.


2

--------------------------------------------------------------------------------




“Company” means CommerceHub, Inc., a Delaware corporation.
“Control Purchase” means any transaction (or series of related transactions) in
which any person (as such term is defined in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act), corporation or other entity (other than the Company, any
Subsidiary of the Company or any employee benefit plan sponsored by the Company
or any Subsidiary of the Company or any Exempt Person (as defined below)) shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the then outstanding securities of
the Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in Rule 13d-3(d) under the Exchange Act in the case of rights to
acquire the Company’s securities), other than in a transaction (or series of
related transactions) approved by the Board. For purposes of this definition,
“Exempt Person” means each of (a) the Chairman of the Board, the President and
each of the directors of the Company as of the Effective Date, and (b) the
respective family members, estates and heirs of each of the Persons referred to
in clause (a) above and any trust or other investment vehicle for the primary
benefit of any of such Persons or their respective family members or heirs. As
used with respect to any Person, the term “family member” means the spouse,
siblings and lineal descendants of such Person.
“Director Award Limitation” has the meaning ascribed thereto in Section 4.1.
“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.
“Dividend Equivalents” means, with respect to Restricted Stock Units, to the
extent specified by the Committee only, an amount equal to all dividends and
other distributions (or the economic equivalent thereof) which are payable to
stockholders of record during the Restriction Period on a like number and kind
of shares of Common Stock. Notwithstanding any provision of the Plan to the
contrary, Dividend Equivalents with respect to a Performance Award may only be
paid to the extent the Performance Award is actually paid to the Holder.
“Domestic Relations Order” means a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.
“Equity Security” shall have the meaning ascribed to such term in Section
3(a)(11) of the Exchange Act, and an equity security of an issuer shall have the
meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange Act, or
any successor Rule.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Exchange Act section shall include any successor section.


3

--------------------------------------------------------------------------------




“Fair Market Value” of a share of any series of Common Stock on any day means
(i) for Option and SAR exercise transactions effected on any third-party
incentive award administration system provided by the Company, the current high
bid price of a share of any series of Common Stock as reported on the
consolidated transaction reporting system on the principal national securities
exchange on which shares of such series of Common Stock are listed on such day
or if such shares are not then listed on a national securities exchange, then as
quoted by OTC Markets Group Inc., or (ii) for all other purposes under the Plan,
the closing price of a share of such series of Common Stock on such day (or if
such day is not a trading day, on the next preceding trading day) as reported on
the consolidated transaction reporting system for the principal national
securities exchange on which shares of such series of Common Stock are listed on
such day or if such shares are not then listed on a national securities
exchange, then as quoted by OTC Markets Group Inc. If for any day the Fair
Market Value of a share of the applicable series of Common Stock is not
determinable by any of the foregoing means, or if there is insufficient trading
volume in the applicable series of Common Stock on such trading day, then the
Fair Market Value for such day shall be determined in good faith by the
Committee on the basis of such quotations and other considerations as the
Committee deems appropriate.
“Free Standing SAR” has the meaning ascribed thereto in Section 7.1.
“Holder” means a Person who has received an Award under the Plan.
“Nonemployee Director” means an individual who is a member of the Board and who
is neither an officer nor an employee of the Company or any Subsidiary.
“Option” means a stock option granted under Article VI.
“Performance Award” means an Award made pursuant to Article IX of the Plan to a
Holder that is subject to the attainment of one or more Performance Objectives.
“Performance Objective” means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.
“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.
“Plan” means this CommerceHub, Inc. 2016 Omnibus Incentive Plan, as modified or
amended from time to time.
“Restricted Shares” means shares of any series of Common Stock awarded pursuant
to Section 8.1.
“Restricted Stock Unit” means a unit evidencing the right to receive in
specified circumstances one share of the specified series of Common Stock or the
equivalent value in cash, which right may be subject to a Restriction Period or
forfeiture provisions.


4

--------------------------------------------------------------------------------




“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Shares or Restricted Stock Units and ending on the Vesting Date
with respect to such Award.
“Retained Distribution” has the meaning ascribed thereto in Section 8.3.
“SARs” means stock appreciation rights, awarded pursuant to Article VII, with
respect to shares of any specified series of Common Stock.
“Section 409A” has the meaning ascribed thereto in Section 10.19.
“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.
“Subplan” has the meaning ascribed thereto in Section 10.14.
“Tandem SARs” has the meaning ascribed thereto in Section 7.1.
“Vesting Date,” with respect to any Restricted Shares or Restricted Stock Units
awarded hereunder, means the date on which such Restricted Shares or Restricted
Stock Units cease to be subject to a risk of forfeiture, as designated in or
determined in accordance with the Agreement with respect to such Award of
Restricted Shares or Restricted Stock Units pursuant to Article VIII. If more
than one Vesting Date is designated for an Award of Restricted Shares or
Restricted Stock Units, reference in the Plan to a Vesting Date in respect of
such Award shall be deemed to refer to each part of such Award and the Vesting
Date for such part. The Vesting Date for a particular Award will be established
by the Committee and, for the avoidance of doubt, may be contemporaneous with
the date of grant.
ARTICLE III    

ADMINISTRATION
3.1    Committee. The Plan shall be administered by the Compensation Committee
of the Board unless a different committee is appointed by the Board. The
Committee shall be comprised of not less than two Persons. The Board may from
time to time appoint members of the Committee in substitution for or in addition
to members previously appointed, may fill vacancies in the Committee and may
remove members of the Committee. The Committee shall select one of its members
as its chairman and shall hold its meetings at such times and places as it shall
deem advisable. A majority of its members shall constitute a quorum and all
determinations shall be made by a majority of such quorum. Any determination
reduced to writing and signed by all of the members shall be as fully effective
as if it had been made by a majority vote at a meeting duly called and held. The
Committee may delegate any or all of its power and authority under the Plan,
subject


5

--------------------------------------------------------------------------------




to applicable law, to one or more subcommittees, other committees of the Board
and/or officers of the Company that have been approved for such delegation by
the Board.
3.2    Powers. The Committee shall have full power and authority to grant to
eligible Persons Options under Article VI of the Plan, SARs under Article VII of
the Plan, Restricted Shares under Article VIII of the Plan, Restricted Stock
Units under Article VIII of the Plan, Cash Awards under Article IX of the Plan
and/or Performance Awards under Article IX of the Plan, to determine the terms
and conditions (which need not be identical) of all Awards so granted, to
interpret the provisions of the Plan and any Agreements relating to Awards
granted under the Plan and to supervise the administration of the Plan. The
Committee in making an Award may provide for the granting or issuance of
additional, replacement or alternative Awards upon the occurrence of specified
events, including the exercise of the original Award. The Committee shall have
sole authority in the selection of Persons to whom Awards may be granted under
the Plan and in the determination of the timing, pricing and amount of any such
Award, subject only to the express provisions of the Plan. In making
determinations hereunder, the Committee may take into account the nature of the
services rendered by the respective employees, officers, independent contractors
and directors, their present and potential contributions to the success of the
Company and its Subsidiaries, and such other factors as the Committee in its
discretion deems relevant.
3.3    Interpretation. The Committee is authorized, subject to the provisions of
the Plan, to establish, amend and rescind such rules and regulations as it deems
necessary or advisable for the proper administration of the Plan and to take
such other action in connection with or in relation to the Plan as it deems
necessary or advisable. Each action and determination made or taken pursuant to
the Plan by the Committee, including any interpretation or construction of the
Plan, shall be final and conclusive for all purposes and upon all Persons. No
member of the Committee shall be liable for any action or determination made or
taken by such member or the Committee in good faith with respect to the Plan.
3.4    Awards to Nonemployee Directors. The Board shall have the same powers as
the Committee with respect to awards to Nonemployee Directors.
ARTICLE IV    

SHARES SUBJECT TO THE PLAN
4.1    Number of Shares. Subject to the provisions of this Article IV, the
maximum number of shares of Common Stock with respect to which Awards may be
granted during the term of the Plan shall be 13,200,000 shares. Subject to the
provisions of this Article IV, the number of shares of Common Stock available
for issuance under the Plan will be increased on the first day of each calendar
year beginning with the 2017 calendar year, in an amount equal to the least of
(i) 5% of the outstanding shares of all classes of the Company’s Common Stock on
the last day of the immediately preceding calendar year or (ii) such number of
shares of Common Stock determined by the Board. Shares of Common Stock will be
made available from the authorized but unissued shares of the Company or from
shares reacquired by the Company, including shares purchased in the open market.
The shares of Common Stock subject to (i) any Award granted under the Plan that
shall expire, terminate or be cancelled or annulled for any reason without
having been exercised


6

--------------------------------------------------------------------------------




(or considered to have been exercised as provided in Section 7.2), (ii) any
Award of any SARs granted under the Plan the terms of which provide for
settlement in cash, and (iii) any Award of Restricted Shares or Restricted Stock
Units that shall be forfeited prior to becoming vested (provided that the Holder
received no benefits of ownership of such Restricted Shares or Restricted Stock
Units other than voting rights and the accumulation of Retained Distributions
and unpaid Dividend Equivalents that are likewise forfeited) shall again be
available for purposes of the Plan. Notwithstanding the foregoing, the following
shares of Common Stock may not again be made available for issuance as Awards
under the Plan: (a) shares of Common Stock not issued or delivered as a result
of the net settlement of an outstanding Option or SAR, (b) shares of Common
Stock used to pay the purchase price or withholding taxes related to an
outstanding Award, or (c) shares of Common Stock repurchased on the open market
with the proceeds of an Option purchase price. Except for Awards described in
Section 10.1, no Person may be granted in any calendar year Awards of Options or
SARs covering more than 3,000,000 shares of Common Stock (as such amount may be
adjusted from time to time as provided in Section 4.2). No Nonemployee Director
may be granted during any calendar year Awards having a value determined on the
date of grant in excess of $1,000,000, increased to $2,000,000 in connection
with such Nonemployee Director’s initial year of service (the “Director Award
Limitation”). In general, each Award is only subject to a single limitation as
set forth above, and Awards granted to Nonemployee Directors shall only be
subject to the Director Award Limitation.
4.2    Adjustments.
(a) If the Company subdivides its outstanding shares of any series of Common
Stock into a greater number of shares of such series of Common Stock (by stock
dividend, stock split, reclassification, or otherwise) or combines its
outstanding shares of any series of Common Stock into a smaller number of shares
of such series of Common Stock (by reverse stock split, reclassification, or
otherwise) or if the Committee determines that any stock dividend, extraordinary
cash dividend, reclassification, recapitalization, reorganization, stock
redemption, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase such series of Common Stock or other similar
corporate event (including mergers or consolidations other than those which
constitute Approved Transactions, adjustments with respect to which shall be
governed by Section 10.1(b)) affects any series of Common Stock so that an
adjustment is required to preserve the benefits or potential benefits intended
to be made available under the Plan, then the Committee, in such manner as the
Committee, in its sole discretion, deems equitable and appropriate, shall make
such adjustments to any or all of (i) the number and kind of shares of stock
which thereafter may be awarded, optioned or otherwise made subject to the
benefits contemplated by the Plan, (ii) the number and kind of shares of stock
subject to outstanding Awards, and (iii) the purchase or exercise price and the
relevant appreciation base with respect to any of the foregoing, provided,
however, that the number of shares subject to any Award shall always be a whole
number. The Committee may, if deemed appropriate, provide for a cash payment to
any Holder of an Award in connection with any adjustment made pursuant to this
Section 4.2.
(b) Notwithstanding any provision of the Plan to the contrary, in the event of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Committee shall be authorized, in its
discretion, (i) to provide, prior to the transaction, for the


7

--------------------------------------------------------------------------------




acceleration of the vesting and exercisability of, or lapse of restrictions with
respect to, the Award and, if the transaction is a cash merger, provide for the
termination of any portion of the Award that remains unexercised at the time of
such transaction, or (ii) to cancel any such Awards and to deliver to the
Holders cash in an amount that the Committee shall determine in its sole
discretion is equal to the fair market value of such Awards on the date of such
event, which in the case of Options or SARs shall be the excess of the Fair
Market Value (as determined in sub-section (ii) of the definition of such term)
of Common Stock on such date over the purchase price of the Options or the base
price of the SARs, as applicable. For the avoidance of doubt, if the purchase
price of the Options or base price of the SARs, as applicable, is greater than
such Fair Market Value, the Options or SARs may be canceled for no consideration
pursuant to this section.
(c) No adjustment or substitution pursuant to this Section 4.2 shall be made in
a manner that results in noncompliance with the requirements of Section 409A, to
the extent applicable.
ARTICLE V    

ELIGIBILITY
5.1    General. The Persons who shall be eligible to participate in the Plan and
to receive Awards under the Plan shall be such Persons who are employees,
directors or independent contractors of (or directors, independent contractors
or employees of Liberty Media Corporation or Liberty Interactive Corporation
providing services to), the Company or its Subsidiaries as the Committee shall
select. Awards may be made to employees, directors or independent contractors
who hold or have held Awards under the Plan or any similar or other awards under
any other plan of the Company or any of its Affiliates.
ARTICLE VI    

STOCK OPTIONS
6.1    Grant of Options. Subject to the limitations of the Plan, the Committee
shall designate from time to time those eligible Persons to be granted Options,
the time when each Option shall be granted to such eligible Persons, the series
and number of shares of Common Stock subject to such Option, and, subject to
Section 6.2, the purchase price of the shares of Common Stock subject to such
Option.
6.2    Option Price. The price at which shares may be purchased upon exercise of
an Option shall be fixed by the Committee and may be no less than the Fair
Market Value of the shares of the applicable series of Common Stock subject to
the Option as of the date the Option is granted.
6.3    Term of Options. Subject to the provisions of the Plan with respect to
death, retirement and termination of employment or service, the term of each
Option shall be for such period as the Committee shall determine as set forth in
the applicable Agreement; provided that such term may not exceed ten years.
However, if the term of an Option expires when trading in the Common Stock is
prohibited by law or the Company’s insider trading policy, then the term of such
Option shall expire on the 30th day after the expiration of such prohibition.


8

--------------------------------------------------------------------------------




6.4    Exercise of Options. An Option granted under the Plan shall become (and
remain) exercisable during the term of the Option to the extent provided in the
applicable Agreement and the Plan and, unless the Agreement otherwise provides,
may be exercised to the extent exercisable, in whole or in part, at any time and
from time to time during such term; provided, however, that subsequent to the
grant of an Option, the Committee, at any time before complete termination of
such Option, may accelerate the time or times at which such Option may be
exercised in whole or in part (without reducing the term of such Option).
6.5    Manner of Exercise.
(a)    Form of Payment. An Option shall be exercised by written notice to the
Company upon such terms and conditions as the Agreement may provide and in
accordance with such other procedures for the exercise of Options as the
Committee may establish from time to time. The method or methods of payment of
the purchase price for the shares to be purchased upon exercise of an Option and
of any amounts required by Section 10.10 shall be determined by the Committee
and may consist of (i) cash, (ii) check, (iii) promissory note (subject to
applicable law), (iv) whole shares of any series of Common Stock, (v) the
withholding of shares of the applicable series of Common Stock issuable upon
such exercise of the Option, (vi) the delivery, together with a properly
executed exercise notice, of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds required to pay the
purchase price, or (vii) any combination of the foregoing methods of payment, or
such other consideration and method of payment as may be permitted for the
issuance of shares under the Delaware General Corporation Law. The permitted
method or methods of payment of the amounts payable upon exercise of an Option,
if other than in cash, shall be set forth in the applicable Agreement and may be
subject to such conditions as the Committee deems appropriate.
(b)    Value of Shares. Unless otherwise determined by the Committee and
provided in the applicable Agreement, shares of any series of Common Stock
delivered in payment of all or any part of the amounts payable in connection
with the exercise of an Option, and shares of any series of Common Stock
withheld for such payment, shall be valued for such purpose at their Fair Market
Value as of the exercise date.
(c)    Issuance of Shares. The Company shall effect the transfer of the shares
of Common Stock purchased under the Option as soon as practicable after the
exercise thereof and payment in full of the purchase price therefor and of any
amounts required by Section 10.10, and within a reasonable time thereafter, such
transfer shall be evidenced on the books of the Company. Unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) no
Holder or other Person exercising an Option shall have any of the rights of a
stockholder of the Company with respect to shares of Common Stock subject to an
Option granted under the Plan until due exercise and full payment has been made,
and (ii) no adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date of such due exercise and full
payment.
ARTICLE VII    

SARS


9

--------------------------------------------------------------------------------




7.1    Grant of SARs. Subject to the limitations of the Plan, SARs may be
granted by the Committee to such eligible Persons in such numbers, with respect
to any specified series of Common Stock, and at such times during the term of
the Plan as the Committee shall determine. A SAR may be granted to a Holder of
an Option (hereinafter called a “related Option”) with respect to all or a
portion of the shares of Common Stock subject to the related Option (a “Tandem
SAR”) or may be granted separately to an eligible Person (a “Free Standing
SAR”). Subject to the limitations of the Plan, SARs shall be exercisable in
whole or in part upon notice to the Company upon such terms and conditions as
are provided in the Agreement.
7.2    Tandem SARs. A Tandem SAR may be granted either concurrently with the
grant of the related Option or at any time thereafter prior to the complete
exercise, termination, expiration or cancellation of such related Option. Tandem
SARs shall be exercisable only at the time and to the extent that the related
Option is exercisable (and may be subject to such additional limitations on
exercisability as the Agreement may provide) and in no event after the complete
termination or full exercise of the related Option. Upon the exercise or
termination of the related Option, the Tandem SARs with respect thereto shall be
canceled automatically to the extent of the number of shares of Common Stock
with respect to which the related Option was so exercised or terminated. Subject
to the limitations of the Plan, upon the exercise of a Tandem SAR and unless
otherwise determined by the Committee and provided in the applicable Agreement,
(i) the Holder thereof shall be entitled to receive from the Company, for each
share of the applicable series of Common Stock with respect to which the Tandem
SAR is being exercised, consideration (in the form determined as provided in
Section 7.4) equal in value to the excess of the Fair Market Value of a share of
the applicable series of Common Stock with respect to which the Tandem SAR was
granted on the date of exercise over the related Option purchase price per
share, and (ii) the related Option with respect thereto shall be canceled
automatically to the extent of the number of shares of Common Stock with respect
to which the Tandem SAR was so exercised.
7.3    Free Standing SARs. Free Standing SARs shall be exercisable at the time,
to the extent and upon the terms and conditions set forth in the applicable
Agreement. The base price of a Free Standing SAR may be no less than the Fair
Market Value of the applicable series of Common Stock with respect to which the
Free Standing SAR was granted as of the date the Free Standing SAR is granted.
Subject to the limitations of the Plan, upon the exercise of a Free Standing SAR
and unless otherwise determined by the Committee and provided in the applicable
Agreement, the Holder thereof shall be entitled to receive from the Company, for
each share of the applicable series of Common Stock with respect to which the
Free Standing SAR is being exercised, consideration (in the form determined as
provided in Section 7.4) equal in value to the excess of the Fair Market Value
of a share of the applicable series of Common Stock with respect to which the
Free Standing SAR was granted on the date of exercise over the base price per
share of such Free Standing SAR. The term of a Free Standing SAR may not exceed
ten years. However, if the term of a Free Standing SAR expires when trading in
the Common Stock is prohibited by law or the Company’s insider trading policy,
then the term of such Free Standing SAR shall expire on the 30th day after the
expiration of such prohibition.
7.4    Consideration. The consideration to be received upon the exercise of a
SAR by the Holder shall be paid in cash, shares of the applicable series of
Common Stock with respect to which


10

--------------------------------------------------------------------------------




the SAR was granted (valued at Fair Market Value on the date of exercise of such
SAR), a combination of cash and such shares of the applicable series of Common
Stock or such other consideration, in each case, as provided in the Agreement.
No fractional shares of Common Stock shall be issuable upon exercise of a SAR,
and unless otherwise provided in the applicable Agreement, the Holder will
receive cash in lieu of fractional shares. Unless the Committee shall otherwise
determine, to the extent a Free Standing SAR is exercisable, it will be
exercised automatically for cash on its expiration date.
7.5    Limitations. The applicable Agreement may provide for a limit on the
amount payable to a Holder upon exercise of SARs at any time or in the
aggregate, for a limit on the number of SARs that may be exercised by the Holder
in whole or in part for cash during any specified period, for a limit on the
time periods during which a Holder may exercise SARs, and for such other limits
on the rights of the Holder and such other terms and conditions of the SAR,
including a condition that the SAR may be exercised only in accordance with
rules and regulations adopted from time to time, as the Committee may determine.
Unless otherwise so provided in the applicable Agreement, any such limit
relating to a Tandem SAR shall not restrict the exercisability of the related
Option. Such rules and regulations may govern the right to exercise SARs granted
prior to the adoption or amendment of such rules and regulations as well as SARs
granted thereafter.
7.6    Exercise. For purposes of this Article VII, the date of exercise of a SAR
shall mean the date on which the Company shall have received notice from the
Holder of the SAR of the exercise of such SAR (unless otherwise determined by
the Committee and provided in the applicable Agreement).
ARTICLE VIII    

RESTRICTED SHARES AND RESTRICTED STOCK UNITS
8.1    Grant of Restricted Shares. Subject to the limitations of the Plan, the
Committee shall designate those eligible Persons to be granted Awards of
Restricted Shares, shall determine the time when each such Award shall be
granted, and shall designate (or set forth the basis for determining) the
Vesting Date or Vesting Dates for each Award of Restricted Shares, and may
prescribe other restrictions, terms and conditions applicable to the vesting of
such Restricted Shares in addition to those provided in the Plan. The Committee
shall determine the price, if any, to be paid by the Holder for the Restricted
Shares; provided, however, that the issuance of Restricted Shares shall be made
for at least the minimum consideration necessary to permit such Restricted
Shares to be deemed fully paid and nonassessable. All determinations made by the
Committee pursuant to this Section 8.1 shall be specified in the Agreement.
8.2    Issuance of Restricted Shares. An Award of Restricted Shares shall be
registered in a book entry account (the “Account”) in the name of the Holder to
whom such Restricted Shares shall have been awarded. During the Restriction
Period, the Account, any statement of ownership representing the Restricted
Shares that may be issued during the Restriction Period and any securities
constituting Retained Distributions shall bear a restrictive legend to the
effect that ownership of the Restricted Shares (and such Retained
Distributions), and the enjoyment of all rights appurtenant


11

--------------------------------------------------------------------------------




thereto, are subject to the restrictions, terms and conditions provided in the
Plan and the applicable Agreement.
8.3    Restrictions with Respect to Restricted Shares. During the Restriction
Period, Restricted Shares shall constitute issued and outstanding shares of the
applicable series of Common Stock for all corporate purposes. The Holder will
have the right to vote such Restricted Shares, to receive and retain such
dividends and distributions, as the Committee may designate, paid or distributed
on such Restricted Shares, and to exercise all other rights, powers and
privileges of a Holder of shares of the applicable series of Common Stock with
respect to such Restricted Shares; except, that, unless otherwise determined by
the Committee and provided in the applicable Agreement, (i) the Holder will not
be entitled to delivery of the Restricted Shares until the Restriction Period
shall have expired and unless all other vesting requirements with respect
thereto shall have been fulfilled or waived; (ii) the Company or its designee
will retain custody of the Restricted Shares during the Restriction Period as
provided in Section 8.2; (iii) other than such dividends and distributions as
the Committee may designate, the Company or its designee will retain custody of
all distributions (“Retained Distributions”) made or declared with respect to
the Restricted Shares (and such Retained Distributions will be subject to the
same restrictions, terms and vesting, and other conditions as are applicable to
the Restricted Shares) until such time, if ever, as the Restricted Shares with
respect to which such Retained Distributions shall have been made, paid or
declared shall have become vested, and such Retained Distributions shall not
bear interest or be segregated in a separate account; (iv) the Holder may not
sell, assign, transfer, pledge, exchange, encumber or dispose of the Restricted
Shares or any Retained Distributions or such Holder’s interest in any of them
during the Restriction Period; and (v) a breach of any restrictions, terms or
conditions provided in the Plan or established by the Committee with respect to
any Restricted Shares or Retained Distributions will cause a forfeiture of such
Restricted Shares and any Retained Distributions with respect thereto.
8.4    Grant of Restricted Stock Units. Subject to the limitations of the Plan,
the Committee shall designate those eligible Persons to be granted Awards of
Restricted Stock Units, the value of which is based, in whole or in part, on the
Fair Market Value of the shares of any specified series of Common Stock. Subject
to the provisions of the Plan, including any rules established pursuant to
Section 8.5, Awards of Restricted Stock Units shall be subject to such terms,
restrictions, conditions, vesting requirements and payment rules as the
Committee may determine in its discretion, which need not be identical for each
Award. Such Awards may provide for the payment of cash consideration by the
Person to whom such Award is granted or provide that the Award, and any shares
of Common Stock to be issued in connection therewith, if applicable, shall be
delivered without the payment of cash consideration; provided, however, that the
issuance of any shares of Common Stock in connection with an Award of Restricted
Stock Units shall be for at least the minimum consideration necessary to permit
such shares to be deemed fully paid and nonassessable. The determinations made
by the Committee pursuant to this Section 8.4 shall be specified in the
applicable Agreement.
8.5    Restrictions with Respect to Restricted Stock Units. Any Award of
Restricted Stock Units, including any shares of Common Stock which are part of
an Award of Restricted Stock Units, may not be assigned, sold, transferred,
pledged or otherwise encumbered prior to the date on which


12

--------------------------------------------------------------------------------




the shares are issued or, if later, the date provided by the Committee at the
time of the Award. A breach of any restrictions, terms or conditions provided in
the Plan or established by the Committee with respect to any Award of Restricted
Stock Units will cause a forfeiture of such Restricted Stock Units and any
Dividend Equivalents with respect thereto.
8.6    Issuance of Restricted Stock Units. Restricted Stock Units shall be
issued at the beginning of the Restriction Period, shall not constitute issued
and outstanding shares of the applicable series of Common Stock, and the Holder
shall not have any of the rights of a stockholder with respect to the shares of
Common Stock covered by such an Award of Restricted Stock Units, in each case
until such shares shall have been issued to the Holder at the end of the
Restriction Period. If and to the extent that shares of Common Stock are to be
issued at the end of the Restriction Period, the Holder shall be entitled to
receive Dividend Equivalents with respect to the shares of Common Stock covered
thereby either (i) during the Restriction Period or (ii) in accordance with the
rules applicable to Retained Distributions, as the Committee may specify in the
Agreement.
8.7    Cash Payments. In connection with any Award of Restricted Shares or
Restricted Stock Units, an Agreement may provide for the payment of a cash
amount to the Holder of such Awards at any time after such Awards shall have
become vested. Such cash amounts shall be payable in accordance with such
additional restrictions, terms and conditions as shall be prescribed by the
Committee in the Agreement and shall be in addition to any other salary,
incentive, bonus or other compensation payments which such Holder shall be
otherwise entitled or eligible to receive from the Company.
8.8    Completion of Restriction Period. On the Vesting Date with respect to
each Award of Restricted Shares or Restricted Stock Units and the satisfaction
of any other applicable restrictions, terms and conditions, (i) all or the
applicable portion of such Restricted Shares or Restricted Stock Units shall
become vested, (ii) any Retained Distributions with respect to such Restricted
Shares and any unpaid Dividend Equivalents with respect to such Restricted Stock
Units shall become vested to the extent that the Awards related thereto shall
have become vested, and (iii) any cash amount to be received by the Holder with
respect to such Restricted Shares or Restricted Stock Units shall become
payable, all in accordance with the terms of the applicable Agreement. Any such
Restricted Shares, Restricted Stock Units, Retained Distributions and any unpaid
Dividend Equivalents that shall not become vested shall be forfeited to the
Company, and the Holder shall not thereafter have any rights (including dividend
and voting rights) with respect to such Restricted Shares, Restricted Stock
Units, Retained Distributions and any unpaid Dividend Equivalents that shall
have been so forfeited. The Committee may, in its discretion, provide that the
delivery of any Restricted Shares, Restricted Stock Units, Retained
Distributions and unpaid Dividend Equivalents that shall have become vested, and
payment of any related cash amounts that shall have become payable under this
Article VIII, shall be deferred until such date or dates as the recipient may
elect. Any election of a recipient pursuant to the preceding sentence shall be
filed in writing with the Committee in accordance with such rules and
regulations, including any deadline for the making of such an election, as the
Committee may provide, and shall be made in compliance with Section 409A.


13

--------------------------------------------------------------------------------




ARTICLE IX    

CASH AWARDS AND PERFORMANCE AWARDS
9.1    Cash Awards. In addition to granting Options, SARs, Restricted Shares and
Restricted Stock Units, the Committee shall, subject to the limitations of the
Plan, have authority to grant to eligible Persons Cash Awards. Each Cash Award
shall be subject to such terms and conditions, restrictions and contingencies,
if any, as the Committee shall determine. Restrictions and contingencies
limiting the right to receive a cash payment pursuant to a Cash Award shall be
based upon the achievement of single or multiple Performance Objectives over a
performance period established by the Committee. The determinations made by the
Committee pursuant to this Section 9.1 shall be specified in the applicable
Agreement.
9.2    Designation as a Performance Award. The Committee shall have the right to
designate any Award of Options, SARs, Restricted Shares or Restricted Stock
Units as a Performance Award. All Cash Awards shall be designated as Performance
Awards.
9.3    Performance Objectives. The grant or vesting of a Performance Award shall
be subject to the achievement of Performance Objectives over a performance
period established by the Committee based upon one or more of the following
business criteria that apply to the Holder, one or more business units,
divisions or Subsidiaries of the Company or the applicable sector of the
Company, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies: increased revenue; net income
measures (including income after capital costs and income before or after
taxes); stock price measures (including growth measures and total stockholder
return); price per share of Common Stock; market share; earnings per share
(actual or targeted growth); earnings before interest, taxes, depreciation and
amortization (EBITDA); operating income before depreciation and amortization
(OIBDA); economic value added (or an equivalent metric); market value added;
debt to equity ratio; cash flow measures (including cash flow return on capital,
cash flow return on tangible capital, net cash flow and net cash flow before
financing activities); return measures (including return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity); operating measures (including
operating income, funds from operations, cash from operations, after-tax
operating income, sales volumes, production volumes and production efficiency);
expense measures (including overhead cost and general and administrative
expense); margins; stockholder value; total stockholder return; proceeds from
dispositions; total market value and corporate values measures (including ethics
compliance, environmental and safety). Unless otherwise stated, such a
Performance Objective need not be based upon an increase or positive result
under a particular business criterion and could include, for example,
maintaining the status quo or limiting economic losses (measured, in each case,
by reference to specific business criteria). The Committee shall have the
authority to determine whether the Performance Objectives and other terms and
conditions of the Award are satisfied, and the Committee’s determination as to
the achievement of Performance Objectives relating to a Performance Award shall
be made in writing.
9.4    Section 162(m) of the Code. Notwithstanding the foregoing provisions, if
the Committee intends for a Performance Award to be granted and administered in
a manner designed


14

--------------------------------------------------------------------------------




to preserve the deductibility of the compensation resulting from such Award in
accordance with Section 162(m) of the Code, then the Performance Objectives for
such particular Performance Award relative to the particular period of service
to which the Performance Objectives relate shall be established by the Committee
in writing (i) no later than 90 days after the beginning of such period and
(ii) prior to the completion of 25% of such period.
9.5    Waiver of Performance Objectives. The Committee shall have no discretion
to modify or waive the Performance Objectives or conditions to the grant or
vesting of a Performance Award unless such Award is not intended to qualify as
qualified performance-based compensation under Section 162(m) of the Code and
the relevant Agreement provides for such discretion.
ARTICLE X    

GENERAL PROVISIONS
10.1    Death, Disability, Approved Transactions, Board Change or Control
Purchase.
(a)    Death or Disability. If a Holder’s employment or service shall terminate
by reason of death or Disability, notwithstanding any contrary waiting period,
installment period, vesting schedule or Restriction Period in any Agreement or
in the Plan, unless the applicable Agreement provides otherwise: (i) in the case
of an Option or SAR, each outstanding Option or SAR granted under the Plan shall
immediately become exercisable in full in respect of the aggregate number of
shares covered thereby; (ii) in the case of Restricted Shares, the Restriction
Period applicable to each such Award of Restricted Shares shall be deemed to
have expired and all such Restricted Shares and any related Retained
Distributions shall become vested and any related cash amounts payable pursuant
to the applicable Agreement shall be adjusted in such manner as may be provided
in the Agreement; and (iii) in the case of Restricted Stock Units, the
Restriction Period applicable to each such Award of Restricted Stock Units shall
be deemed to have expired and all such Restricted Stock Units and any unpaid
Dividend Equivalents shall become vested and any related cash amounts payable
pursuant to the applicable Agreement shall be adjusted in such manner as may be
provided in the Agreement.
(b)    Approved Transactions; Board Change; Control Purchase. In the event of
any Approved Transaction, Board Change or Control Purchase, notwithstanding any
contrary waiting period, installment period, vesting schedule or Restriction
Period in any Agreement or in the Plan, unless the applicable Agreement provides
otherwise: (i) in the case of an Option or SAR, each such outstanding Option or
SAR granted under the Plan shall become exercisable in full in respect of the
aggregate number of shares covered thereby; (ii) in the case of Restricted
Shares, the Restriction Period applicable to each such Award of Restricted
Shares shall be deemed to have expired and all such Restricted Shares and any
related Retained Distributions shall become vested and any related cash amounts
payable pursuant to the applicable Agreement shall be adjusted in such manner as
may be provided in the Agreement; and (iii) in the case of Restricted Stock
Units, the Restriction Period applicable to each such Award of Restricted Stock
Units shall be deemed to have expired and all such Restricted Stock Units and
any unpaid Dividend Equivalents shall become vested and any related cash amounts
payable pursuant to the applicable Agreement shall be adjusted in such manner as
may be provided in the Agreement, in each case effective upon the Board Change
or


15

--------------------------------------------------------------------------------




Control Purchase or immediately prior to consummation of the Approved
Transaction. The effect, if any, on a Cash Award of an Approved Transaction,
Board Change or Control Purchase shall be prescribed in the applicable
Agreement. Notwithstanding the foregoing, unless otherwise provided in the
applicable Agreement, the Committee may, in its discretion, determine that any
or all outstanding Awards of any or all types granted pursuant to the Plan will
not vest or become exercisable on an accelerated basis in connection with an
Approved Transaction if effective provision has been made for the taking of such
action which, in the opinion of the Committee, is equitable and appropriate to
substitute a new Award for such Award or to assume such Award and to make such
new or assumed Award, as nearly as may be practicable, equivalent to the old
Award (before giving effect to any acceleration of the vesting or exercisability
thereof), taking into account, to the extent applicable, the kind and amount of
securities, cash or other assets into or for which the applicable series of
Common Stock may be changed, converted or exchanged in connection with the
Approved Transaction.
10.2    Termination of Employment or Service.
(a)    General. If a Holder’s employment or service shall terminate prior to an
Option or SAR becoming exercisable or being exercised (or deemed exercised, as
provided in Section 7.2) in full, or during the Restriction Period with respect
to any Restricted Shares or any Restricted Stock Units, then such Option or SAR
shall thereafter become or be exercisable, and the Holder’s rights to any
unvested Restricted Shares, Retained Distributions and related cash amounts and
any unvested Restricted Stock Units, unpaid Dividend Equivalents and related
cash amounts shall thereafter vest, in each case solely to the extent provided
in the applicable Agreement; provided, however, that, unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) no
Option or SAR may be exercised after the scheduled expiration date thereof;
(ii) if the Holder’s employment or service terminates by reason of death or
Disability, the Option or SAR shall remain exercisable for a period of at least
one year following such termination (but not later than the scheduled expiration
of such Option or SAR); and (iii) any termination of the Holder’s employment or
service for cause will be treated in accordance with the provisions of
Section 10.2(b). The effect on a Cash Award of the termination of a Holder’s
employment or service for any reason, other than for cause, shall be prescribed
in the applicable Agreement. For the avoidance of doubt, in the discretion of
the Committee, an Award may provide that a Holder’s service shall be deemed to
have continued for purposes of the Award while a Holder provides services to the
Company, any Subsidiary, or any former affiliate of the Company or any
Subsidiary.
(b)    Termination for Cause. If a Holder’s employment or service with the
Company or a Subsidiary of the Company shall be terminated by the Company or
such Subsidiary for “cause” during the Restriction Period with respect to any
Restricted Shares or Restricted Stock Units or prior to any Option or SAR
becoming exercisable or being exercised in full or prior to the payment in full
of any Cash Award (for these purposes, “cause” shall have the meaning ascribed
thereto in any employment or consulting agreement to which such Holder is a
party or, in the absence thereof, shall include insubordination, dishonesty,
incompetence, moral turpitude, other misconduct of any kind and the refusal to
perform such Holder’s duties and responsibilities for any reason other than
illness or incapacity; provided, however, that if such termination occurs within
12 months after an Approved Transaction or Control Purchase or Board Change,
termination for “cause” shall mean


16

--------------------------------------------------------------------------------




only a felony conviction for fraud, misappropriation, or embezzlement), then,
unless otherwise determined by the Committee and provided in the applicable
Agreement, (i) all Options and SARs and all unpaid Cash Awards held by such
Holder shall immediately terminate, and (ii) such Holder’s rights to all
Restricted Shares, Restricted Stock Units, Retained Distributions, any unpaid
Dividend Equivalents and any related cash amounts shall be forfeited immediately
(c) Miscellaneous. The Committee may determine whether any given leave of
absence constitutes a termination of employment or service; provided, however,
that for purposes of the Plan, (i) a leave of absence, duly authorized in
writing by the Company for military service or sickness, or for any other
purpose approved by the Company if the period of such leave does not exceed 90
days, and (ii) a leave of absence in excess of 90 days, duly authorized in
writing by the Company provided the employee’s right to reemployment is
guaranteed either by statute or contract, shall not be deemed a termination of
employment. Unless otherwise determined by the Committee and provided in the
applicable Agreement, Awards made under the Plan shall not be affected by any
change of employment or service so long as the Holder continues to be an
employee, director or independent contractor of the Company.
10.3    Right of Company to Terminate Employment or Service. Nothing contained
in the Plan or in any Award, and no action of the Company or the Committee with
respect thereto, shall confer or be construed to confer on any Holder any right
to continue in the employ or service of the Company or any of its Subsidiaries
or interfere in any way with the right of the Company or any Subsidiary of the
Company to terminate the employment or service of the Holder at any time, with
or without cause, subject, however, to the provisions of any employment or
consulting agreement between the Holder and the Company or any Subsidiary of the
Company, or in the case of a director, to the charter and bylaws, as the same
may be in effect from time to time.
10.4    Prohibition on Repricing of Awards. Except for adjustments made pursuant
to Section 4.2, in no event will the Committee, without first obtaining approval
by the majority of the shareholders of the Company, (i) decrease the purchase
price of an Option or SAR after the date of grant; (ii) accept for surrender to
the Company any outstanding Option or SAR granted under this Plan as
consideration for the grant of a new Award; (iii) repurchase from Holders
whether for cash or any other consideration any outstanding Options or SARs that
have an purchase price per share higher than the then current Fair Market Value
of a share of Common Stock; or (iv) grant any Option or SAR that contains a
so-called “reload” feature under which additional Options, SARs or other Awards
are granted automatically to the Holder upon exercise of the original Option or
SAR.
10.5    Nonalienation of Benefits. Except as set forth herein, no right or
benefit under the Plan shall be subject to anticipation, alienation, sale,
assignment, hypothecation, pledge, exchange, transfer, garnishment, encumbrance
or charge, and any attempt to anticipate, alienate, sell, assign, hypothecate,
pledge, exchange, transfer, garnish, encumber or charge the same shall be void.
No right or benefit hereunder shall in any manner be liable for or subject to
the debts, contracts, liabilities or torts of the Person entitled to such
benefits.
10.6    Written Agreement. Each Award under the Plan shall be evidenced by a
written agreement, in such form as the Committee shall approve from time to time
in its discretion, specifying the terms and provisions of such Award which may
not be inconsistent with the provisions of the


17

--------------------------------------------------------------------------------




Plan; provided, however, that if more than one type of Award is made to the same
Holder, such Awards may be evidenced by a single Agreement with such Holder.
Each grantee of an Option, SAR, Restricted Shares, Restricted Stock Units or
Performance Award (including a Cash Award) shall be notified promptly of such
grant, and a written Agreement shall be promptly delivered by the Company. Any
such written Agreement may contain (but shall not be required to contain) such
provisions as the Committee deems appropriate to insure that the penalty
provisions of Section 4999 of the Code will not apply to any stock or cash
received by the Holder from the Company. Any such Agreement may be supplemented
or amended from time to time as approved by the Committee as contemplated by
Section 10.8(b).
10.7    Nontransferability. Unless otherwise determined by the Committee and
expressly provided for in an Agreement, Awards are not transferable (either
voluntarily or involuntarily), before or after a Holder’s death, except as
follows: (a) during the Holder’s lifetime, pursuant to a Domestic Relations
Order, issued by a court of competent jurisdiction, that is not contrary to the
terms and conditions of the Plan or any applicable Agreement, and in a form
acceptable to the Committee; or (b) after the Holder’s death, by will or
pursuant to the applicable laws of descent and distribution, as may be the case.
Any person to whom Awards are transferred in accordance with the provisions of
the preceding sentence shall take such Awards subject to all of the terms and
conditions of the Plan and any applicable Agreement.
10.8    Termination and Amendment.
(a)    General. Unless the Plan shall theretofore have been terminated as
hereinafter provided, no Awards may be made under the Plan on or after the fifth
anniversary of the Effective Date. The Plan may be terminated at any time prior
to such date and may, from time to time, be suspended or discontinued or
modified or amended if such action is deemed advisable by the Committee.
(b)    Modification. No termination, modification or amendment of the Plan may,
without the consent of the Person to whom any Award shall theretofore have been
granted, adversely affect the rights of such Person with respect to such Award.
No modification, extension, renewal or other change in any Award granted under
the Plan shall be made after the grant of such Award, unless the same is
consistent with the provisions of the Plan. With the consent of the Holder and
subject to the terms and conditions of the Plan (including Section 10.8(a)), the
Committee may amend outstanding Agreements with any Holder, including any
amendment which would (i) accelerate the time or times at which the Award may be
exercised and/or (ii) extend the scheduled expiration date of the Award. Without
limiting the generality of the foregoing, the Committee may, but solely with the
Holder’s consent unless otherwise provided in the Agreement, agree to cancel any
Award under the Plan and grant a new Award in substitution therefor, provided
that the Award so substituted shall satisfy all of the requirements of the Plan
as of the date such new Award is made. Nothing contained in the foregoing
provisions of this Section 10.8(b) shall be construed to prevent the Committee
from providing in any Agreement that the rights of the Holder with respect to
the Award evidenced thereby shall be subject to such rules and regulations as
the Committee may, subject to the express provisions of the Plan, adopt from
time to time or impair the enforceability of any such provision.


18

--------------------------------------------------------------------------------




10.9    Government and Other Regulations. The obligation of the Company with
respect to Awards shall be subject to all applicable laws, rules and regulations
and such approvals by any governmental agencies as may be required, including
the effectiveness of any registration statement required under the Securities
Act of 1933, and the rules and regulations of any securities exchange or
association on which the Common Stock may be listed or quoted. For so long as
any series of Common Stock are registered under the Exchange Act, the Company
shall use its reasonable efforts to comply with any legal requirements (i) to
maintain a registration statement in effect under the Securities Act of 1933
with respect to all shares of the applicable series of Common Stock that may be
issuable, from time to time, to Holders under the Plan and (ii) to file in a
timely manner all reports required to be filed by it under the Exchange Act.
10.10    Withholding. The Company’s obligation to deliver shares of Common Stock
or pay cash in respect of any Award under the Plan shall be subject to
applicable federal, state and local tax withholding requirements. Federal, state
and local withholding tax due at the time of an Award, upon the exercise of any
Option or SAR or upon the vesting of, or expiration of restrictions with respect
to, Restricted Shares or Restricted Stock Units or the satisfaction of the
Performance Objectives applicable to a Performance Award, as appropriate, may,
in the discretion of the Committee, be paid in shares of Common Stock already
owned by the Holder or through the withholding of shares otherwise issuable to
such Holder, upon such terms and conditions (including the conditions referenced
in Section 6.5) as the Committee shall determine. If the Holder shall fail to
pay, or make arrangements satisfactory to the Committee for the payment to the
Company of, all such federal, state and local taxes required to be withheld by
the Company, then the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to such Holder an
amount equal to any federal, state or local taxes of any kind required to be
withheld by the Company with respect to such Award.
10.11    Nonexclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as creating any limitations on the power of the Board to adopt
such other incentive arrangements as it may deem desirable, including the
granting of stock options and the awarding of stock and cash otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.
10.12    Exclusion from Other Plans. By acceptance of an Award, unless otherwise
provided in the applicable Agreement, each Holder shall be deemed to have agreed
that such Award is special incentive compensation that will not be taken into
account, in any manner, as salary, compensation or bonus in determining the
amount of any payment under any pension, retirement or other employee benefit
plan, program or policy of the Company or any Subsidiary of the Company. In
addition, each beneficiary of a deceased Holder shall be deemed to have agreed
that such Award will not affect the amount of any life insurance coverage, if
any, provided by the Company on the life of the Holder which is payable to such
beneficiary under any life insurance plan of the Company or any Subsidiary of
the Company.
10.13    Unfunded Plan. Neither the Company nor any Subsidiary of the Company
shall be required to segregate any cash or any shares of Common Stock which may
at any time be represented by Awards, and the Plan shall constitute an
“unfunded” plan of the Company. Except as provided


19

--------------------------------------------------------------------------------




in Article VIII with respect to Awards of Restricted Shares and except as
expressly set forth in an Agreement, no Holder shall have voting or other rights
with respect to the shares of Common Stock covered by an Award prior to the
delivery of such shares. Neither the Company nor any Subsidiary of the Company
shall, by any provisions of the Plan, be deemed to be a trustee of any shares of
Common Stock or any other property, and the liabilities of the Company and any
Subsidiary of the Company to any Holder pursuant to the Plan shall be those of a
debtor pursuant to such contract obligations as are created by or pursuant to
the Plan, and the rights of any Holder, former service provider or beneficiary
under the Plan shall be limited to those of a general creditor of the Company or
the applicable Subsidiary of the Company, as the case may be. In its sole
discretion, the Board may authorize the creation of trusts or other arrangements
to meet the obligations of the Company under the Plan, provided, however, that
the existence of such trusts or other arrangements is consistent with the
unfunded status of the Plan.
10.14    Subplans. The Company may, in its discretion, adopt any sub-plans to
this Plan (“Subplan”) as it deems necessary, including without limitation, to
provide that grants of Awards with respect to Holders working outside the United
States comply with matters of local law or practice, including tax and
securities laws. Awards made pursuant to any Subplan shall be subject to the
limitations in Article IV.
10.15    Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
10.16    Accounts. The delivery of any shares of Common Stock and the payment of
any amount in respect of an Award shall be for the account of the Company or the
applicable Subsidiary of the Company, as the case may be, and any such delivery
or payment shall not be made until the recipient shall have paid or made
satisfactory arrangements for the payment of any applicable withholding taxes as
provided in Section 10.10.
10.17    Legends. Any statement of ownership evidencing shares of Common Stock
subject to an Award shall bear such legends as the Committee deems necessary or
appropriate to reflect or refer to any terms, conditions or restrictions of the
Award applicable to such shares, including any to the effect that the shares
represented thereby may not be disposed of unless the Company has received an
opinion of counsel, acceptable to the Company, that such disposition will not
violate any federal or state securities laws.
10.18    Company’s Rights. The grant of Awards pursuant to the Plan shall not
affect in any way the right or power of the Company to make reclassifications,
reorganizations or other changes of or to its capital or business structure or
to merge, consolidate, liquidate, sell or otherwise dispose of all or any part
of its business or assets.
10.19    Section 409A. The Plan and the Awards made hereunder are intended to be
(i) “stock rights” exempt from Section 409A of the Code (“Section 409A”)
pursuant to Treasury Regulations § 1.409A-1(b)(5), (ii) “short-term deferrals”
exempt from Section 409A or (iii) payments which are deferred compensation and
paid in compliance with Section 409A, and the Plan and each Agreement shall be
interpreted and administered accordingly. Any adjustments of Awards intended to
be “stock rights” exempt from Section 409A pursuant to Treasury Regulations §
1.409A-1(b)(5)


20

--------------------------------------------------------------------------------




shall be conducted in a manner so as not to constitute a grant of a new stock
right or a change in the time and form of payment pursuant to Treasury
Regulations §1.409A-1(b)(5)(v). In the event an Award is not exempt from Section
409A, (x) payment pursuant to the relevant Agreement shall be made only on a
permissible payment event or at a specified time in compliance with Section
409A, (y) no accelerated payment shall be made pursuant to Section 10.1(b)
unless the Board Change, Approved Transaction or Control Purchase constitutes a
“change in control event” under Treasury Regulations §1.409A-3(i)(5) or
otherwise constitutes a permissible payment event under Section 409A and (z) no
amendment or modification of such Award may be made except in compliance with
the anti-deferral and anti-acceleration provisions of Section 409A. No deferrals
of compensation otherwise payable under the Plan or any Award shall be allowed,
whether at the discretion of the Company or the Holder, except in a manner
consistent with the requirements of Section 409A. If a Holder is identified by
the Company as a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i) on the date on which such Holder has a “separation from
service” (other than due to death) within the meaning of Treasury Regulation §
1.409A-1(h), any Award payable or settled on account of a separation from
service that is deferred compensation subject to Code Section 409A shall be paid
or settled on the earliest of (1) the first business day following the
expiration of six months from the Holder’s separation from service, (2) the date
of the Holder’s death, or (3) such earlier date as complies with the
requirements of Code Section 409A.
10.20    Administrative Blackouts. In addition to its other powers hereunder,
the Committee has the authority to suspend (i) the exercise of Options or SARs
and (ii) any other transactions under the Plan as it deems necessary or
appropriate for administrative reasons.
10.21    Clawback Policy. Notwithstanding any other provisions in this Plan, any
Award shall be subject to recovery or clawback by the Company under any clawback
policy adopted by the Company in accordance with SEC regulations or other
applicable law, as amended or superseded from time to time.




21